

117 HR 3461 IH: Dental and Optometric Care Access Act of 2021
U.S. House of Representatives
2021-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3461IN THE HOUSE OF REPRESENTATIVESMay 21, 2021Ms. Clarke of New York (for herself, Mr. Carter of Georgia, Mr. Soto, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to improve health care coverage under vision and dental plans, and for other purposes.1.Short titleThis Act may be cited as the Dental and Optometric Care Access Act of 2021 or the DOC Access Act of 2021.2.Improving health care coverage under vision and dental plans(a)In generalTitle XXVII of the Public Health Service Act is amended by inserting after section 2719A (42 U.S.C. 300gg–19a) the following new section:2719B.Improving coverage under vision and dental plans(a)In generalUnder a group health plan or individual or group health insurance coverage (including such a plan or coverage offering limited scope dental or vision benefits), the following shall apply:(1)Payment amounts from covered persons(A)In generalThe plan or coverage shall provide that, with respect to a doctor of optometry, doctor of dental surgery, or doctor of dental medicine that has an agreement to participate in the plan or coverage and that provides items or services that are not covered services under the plan or coverage to a person enrolled under such plan or coverage, the doctor may charge the enrollee for such items or services any amount determined by the doctor that is equal to, or less than, the usual and customary amount that the doctor charges individuals who are not so enrolled for such items or services.(B)Items or services considered covered by a planFor purposes of subparagraph (A), an item or service shall be considered, with respect to a plan or coverage, to be covered services under the plan or coverage only if the item or service is an item or service with respect to which the plan or coverage is obligated to pay an amount that is reasonable and is not nominal or de minimis. (C)Exception for dental cleaningFor purposes of subparagraph (A), a doctor of dental surgery or doctor of dental medicine that has an agreement to participate in the plan or coverage may charge an enrollee only the contracted network fee for any dental cleaning, including any dental cleaning that exceeds the annual maximum under the enrollee’s plan or coverage. (2)Duration of limited scope vision and dental plansIn the case of an agreement between such a doctor and such a plan or coverage that offers limited scope dental or vision benefits—(A)the agreement may be extended for a term longer than 2 years only with the prior acceptance of the doctor for each such term extension; and(B)the agreement may be extended for unlimited terms, subject to subparagraph (A).(3)No restrictions on choice of laboratoriesThe plan or coverage may not, directly or indirectly, restrict or limit, such a doctor’s choice of laboratories or choice of source and suppliers of services or materials provided by the doctor to an individual who is enrolled under the plan or coverage.(b)Private right of actionIn addition to any other remedies under State or Federal law, a person adversely affected by a violation of this subsection may bring action for injunctive relief against a plan described in subsection (a) and, upon prevailing, in addition to such injunctive relief shall recover monetary damages of no more than $1,000 for each day found to be in violation plus attorney’s fees and costs. The district courts of the United States shall have exclusive jurisdiction of civil actions brought under this subsection.(c)Relationship to exception for limited, excepted benefitsSection 2722(c)(1) shall not apply with respect to the requirements of this section.(d)Election To be excluded(1)In generalIf a doctor of optometry, doctor of dental surgery, or doctor of dental medicine to which the provisions of paragraphs (1) and (3) of subsection (a) otherwise apply makes an election under this paragraph (in such form and manner as the Secretary may by regulations prescribe), the requirements of such paragraphs insofar as they apply directly to the plan or coverage shall not apply to such plan or coverage for such period, as described in paragraph (2). (2)Period of electionAn election under paragraph (1)—(A)shall apply for a single specified plan year;(B)may be extended through subsequent elections under this subsection; and (C)shall not be available with respect to the requirements concerning the duration of limited scope vision and dental plans under subsection (a)(2). (e)DefinitionsIn this section:(1)The term covered services means dental care or vision care services for which reimbursement is available under a plan or coverage contract, or for which reimbursement would be available but for the application of contractual limitations, including deductibles, copayments, coinsurance, waiting periods, lifetime maximum, frequency limitations, and alternative benefit payments. (2)The terms doctor of dental surgery and doctor of dental medicine mean a doctor of dental surgery or of dental medicine, as applicable, who is legally authorized to practice dentistry by the State in which the doctor performs such function and who is acting within the scope of the license of the doctor when performing such functions.(3)The term doctor of optometry means a doctor of optometry who is legally authorized to practice optometry by the State in which the doctor so practices..(b)Conforming amendmentSection 2722(c)(1) of the Public Health Service Act (42 U.S.C. 300gg–21(c)(1)) is amended by striking The requirements and inserting Subject to section 2719B, the requirements.(c)Exclusive applicability of State lawNotwithstanding any amendment made by this Act, State law that directly affects any standard or requirement relating to health insurance issuers and dental or vision benefit plans, shall have exclusive application and the amendments made by this Act shall not apply to the extent that such State law conflicts with such amendments. The State shall retain exclusive jurisdiction over health insurance issuers and limited scope dental or vision benefit plans that are directly governed by such State.